447 F.2d 1370
Leonard S. WHITNER, Plaintiff-Appellant,v.ATTORNEY GENERAL and United States Board of Parole, Defendant-Appellee.
No. 71-2191 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 22, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Charles A. Moye, Jr., District Judge.
Leonard S. Whitner, pro se.
John W. Stokes, Jr., U. S. Atty., Eugene A. Medori, Jr., Asst. U. S. Atty., Atlanta, Ga., for defendant-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y. et al., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)